Name: 89/495/EEC: Decision of the European Parliament of 13 April 1989 granting discharge to the Commission in respect of the financial management of the third European Development Fund during the 1987 financial year
 Type: Decision
 Subject Matter: budget;  cooperation policy;  management
 Date Published: 1989-08-23

 Avis juridique important|31989D049589/495/EEC: Decision of the European Parliament of 13 April 1989 granting discharge to the Commission in respect of the financial management of the third European Development Fund during the 1987 financial year Official Journal L 247 , 23/08/1989 P. 0008 - 0008DECISION OF THE EUROPEAN PARLIAMENT of 13 April 1989 granting discharge to the Commission in respect of the financial management of the third European Development Fund during the 1987 financial year (89/495/EEC)THE EUROPEAN PARLIAMENT, - having regard to the Treaty establishing the European Economic Community, - having regard to the Convention signed in YaoundÃ © on 29 July 1969, - having regard to the balance sheets and accounts of the third, fourth, fifth and sixth European Development Funds for the 1987 financial year (COM(88) 219 final), - having regard to the report of the Court of Auditors concerning the 1987 financial year accompanied by the institutions' replies (1), - having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Development and Cooperation (Doc. A 2-19/89), A. whereas the Financial Regulation applicable to the third EDF conferred responsibility for granting discharge on the Council in accordance with the provisions of the EEC Treaty then in force; whereas, however, these EEC Treaty provisions were amended successively by the 1970 and 1975 Treaties and general responsibility for granting discharge has been conferred on Parliament; whereas the current non-budgetized status of the EDF, resulting from a failure to comply with a number of Treaty provisions, could in no circumstances justify constraints on Parliament's power to grant discharge; B. pointing up the fact that the discharge decision primarily relates to outturn for the financial year in question rather than to cumulate results; 1. Grants discharge to the Commission in respect of the financial management of the third European Development Fund during the 1987 financial year on the basis of the following amount: - payments: ECU 2 209 280,65; 2. Records its observations in the resolution accompanying this Decision (2); 3. Instructs its President to forward this Decision and the resolution containing its observations to the Commission, the Council, the Court of Auditors and the European Investment Bank and to arrange for their publication in the Official Journal of the European Communities (L series). Done at Strasbourg, 13 April 1989. The Secretary-General Enrico VINCI The President Lord PLUMB (1) OJ No C 316, 12. 12. 1988, p. 1. (2) See page 12 of this Official Journal.